


Exhibit 10.28




FIRST AMENDMENT TO THE
THE DUN & BRADSTREET CORPORATION
KEY EMPLOYEES’ NONQUALIFIED DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2009)


THIS FIRST AMENDMENT to the Dun & Bradstreet Corporation Key Employees’
Nonqualified Deferred Compensation Plan (As Amended and Restated Effective
January 1, 2009) (the “Plan”) is effective on the date on which it is executed
as specified below (the “Effective Date”).


WITNESSETH:


WHEREAS, Dun & Bradstreet Corporation (the “Corporation”) sponsors the Plan and
the Corporation has delegated authority to the Compensation & Benefits Committee
of the Board of Directors of the Corporation (the “Committee”) to amend the
Plan; and


WHEREAS, it is deemed desirable to amend the Plan as set forth herein.


NOW, THEREFORE, it is hereby resolved that Section 10.1 of the Plan be, and it
hereby is, amended by deleting the section in its entirety and replacing it with
the following:


Section 10.1. Non-Assignability.


(a)     In General. Except as provided by subsection (b) below, benefits payable
under the Plan and the right to receive future benefits under the Plan shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution, or levy of any
kind, either voluntary or involuntary. Any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to benefits payable hereunder, including, without limitation, any
assignment or alienation in connection with a divorce, separation, child support
or similar arrangement, shall be null and void and not binding on the Plan or
the Company. The Plan and the Company shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements or torts of any
person entitled to benefits hereunder.


(b)    Domestic Relations Orders. Notwithstanding subsection (a) above, the Plan
shall comply with the terms of a domestic relations order that the Committee has
approved pursuant to the domestic relations order procedures maintained by the
Committee for this purpose (the “DRO Procedures”). If a party submits a domestic
relations order to the Committee for approval under the Plan, the Committee
shall determine whether or not the domestic relations order meets the
requirements for approval specified by the DRO Procedures. If the Committee
determines that the domestic relations order meets the requirements for approval
specified by the DRO Procedures, the Committee shall approve and comply with the
terms of the domestic relations order. Any payment of a Participant’s Plan
benefits to a party other than the Participant pursuant to the terms of an
approved domestic relations order shall be charged against and reduce the
Participant’s benefits under the Plan; all determinations of benefits under the
Plan shall be made with this principle in mind such that there is no duplication
of benefits. Neither the Plan, the Company, any other Employer, the Board, the
Committee, nor any other party shall be liable in any manner to any person,
including but not limited




--------------------------------------------------------------------------------




to any Participant or Beneficiary, for complying with the terms of an approved
domestic relations order.




IN WITNESS WHEREOF, the Committee has caused this First Amendment to be executed
by the Plan Benefits Committee of the Corporation this 17th day of December,
2013.








/s/ Julian Prower                            /s/ Matt
Fritz                                
Julian Prower                                 Matt Fritz




/s/ Louis Sapirman                            /s/ Kathy
Guinnessey                            
Louis Sapirman                            Kathy Guinnessey






